NURSING HOMES — REQUIREMENTS TO BE CLASSIFIED AS SKILLED In order for a nursing home to be classified as a skilled nursing home under the provisions of 63 Ohio St. 1-808 [63-1-808] (1970), the nursing home must have at least a part-time professional registered nurse.  The Attorney General has considered your letter of January 25, 1971, in which you in effect asked the following question: "Does a nursing home which does not have a registered nurse full time, or even part time, be classified as a skilled nursing home under the terms of House Bill No. 1784 (63 Ohio St. 1-808 [63-1-808] (1970))." Your question is directed at 63 Ohio St. 1-808 [63-1-808] (1970) which provides in part as follows: "(a) Each skilled nursing home shall be required to (1) provide skilled nursing care consisting of an organized nursing service for the patients of a home, which is under the direction of a professional registered nurse and which is composed of sufficient nursing and auxiliary personnel to provide adequate and properly supervised nursing service for such patients;" There is no specific provision in the above statute requiring the employment of a registered nurse by a skilled nursing home. In the absence, of any specific language, there cannot be read into the statute language or purposes not there found, but such interpretation must be of words employed, if it can be reasonably done, as will, effectively accomplish the purpose of the statute.  The word "direction" must be interpreted to answer your question. Webster's New International Dictionary, 2nd Edition, p. 738, defines the word "direction" as "that which is imposed by directing; command; also, authoritative instruction." See Way v. Patton, 241 P.2d 895, 900, 195 Ore. 36.  From the above definition, and the provisions of the above statute, it must be concluded that the Legislature intended that a skilled nursing home must provide a professional registered nurse to direct the nursing service for the patients of the home.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: In order for a nursing home to be classified as a skilled nursing home under the provisions of 63 Ohio St. 1-808 [63-1-808] (1970), the nursing home must have at least a part-time professional registered nurse.  (Marvin C. Emerson)